Exhibit 10.1

Image - Image1.jpeg [ex-10d1g001.jpg]

2018 STOCK AND INCENTIVE PLAN

(As approved by the stockholders May 16, 2018)

 

 



 

 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

SECTION 1

ESTABLISHMENT, PURPOSE, AND EFFECTIVE DATE OF PLAN


1

1.1

Establishment


1

1.2

Purpose


1

1.3

Effective Date


1

SECTION 2

DEFINITIONS


1

2.1

Definitions


1

2.2

Gender and Number


4

SECTION 3

ELIGIBILITY AND PARTICIPATION


4

3.1

Eligibility and Participation


4

SECTION 4

ADMINISTRATION


4

4.1

Administration


4

4.2

Delegation of Authority


4

4.3

Award Agreements


4

SECTION 5

STOCK SUBJECT TO PLAN


4

5.1

Number of Shares Available for Awards


4

5.2

Reuse of Shares


5

5.3

Minimum Vesting Period


5

5.4

Adjustment in Authorized Shares and Limitations


5

5.5

No Repricing Without Stockholder Approval


5

SECTION 6

DURATION OF PLAN


6

6.1

Duration of Plan


6

SECTION 7

STOCK OPTIONS


6

7.1

Grant of Options


6

7.2

Option Price


6

7.3

Exercise of Options


6

7.4

Payment


6

7.5

Limitations on ISOs


6

7.6

Restrictions on Stock Transferability


7

7.7

Effect of Termination of Employment


7

7.8

Termination of Employment Due to Death, Disability or Retirement


7

7.9

Termination of Employment other than Due to Death, Disability or Retirement


7

7.10

Nontransferability of Options


7

SECTION 8

STOCK APPRECIATION RIGHTS


7

8.1

Grant of SARs


7

 





i

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

(continued)

 

 

Page

8.2

Exercise of SARs


7

8.3

Payment of SAR Amount


8

8.4

Form and Timing of Payment


8

8.5

Term of SAR


8

8.6

Effect of Termination of Employment


8

8.7

Nontransferability of SARs


8

SECTION 9

RESTRICTED STOCK AND RESTRICTED STOCK UNITS


8

9.1

Grant of Restricted Stock or Restricted Stock Units


8

9.2

Transferability


8

9.3

Other Restrictions


8

9.4

Voting Rights


8

9.5

Dividends and Other Distributions


8

9.6

Effect of Termination of Employment


9

9.7

Termination of Employment Due to Retirement


9

9.8

Termination of Employment Due to Death or Disability


9

9.9

Termination of Employment for Reasons other than Death, Disability or Retirement


9

9.10

Nontransferability


9

SECTION 10

PERFORMANCE UNITS AND PERFORMANCE SHARES


9

10.1

Grant of Performance Units or Performance Shares


9

10.2

Value of Performance Units and Performance Shares


9

10.3

Payment of Performance Units and Performance Shares


10

10.4

Form and Timing of Payment


10

10.5

Effect of Termination of Employment


10

10.6

Termination of Employment Due to Death, Disability or Retirement


10

10.7

Termination of Employment for Other Reasons


10

10.8

Nontransferability


10

10.9

Performance-Based Awards


10

SECTION 11

OTHER AWARDS


10

11.1

Grant of Other Awards


10

11.2

Terms of Other Awards


10

SECTION 12

BENEFICIARY DESIGNATION


11

12.1

Beneficiary Designation


11

SECTION 13

RIGHTS OF EMPLOYEES


11

13.1

Employment


11

13.2

Participation


11

 





ii

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

(continued)

 

 

Page

SECTION 14

EFFECT OF CHANGE IN CONTROL; DOUBLE-TRIGGER VESTING


11

14.1

In General


11

14.2

Definition


11

14.3

Vesting if No Substitute Award


12

14.4

Substitute Awards


12

14.5

Double-Trigger Vesting of Substitute Awards Upon Qualifying Termination


13

SECTION 15

AMENDMENT, MODIFICATION AND TERMINATION OF PLAN


13

15.1

Amendment, Modification, Suspension and Termination of Plan


13

15.2

Amendment or Modification of Awards


13

15.3

Effect on Outstanding Awards


13

SECTION 16

TAX WITHHOLDING


13

16.1

Tax Withholding


13

16.2

Share Withholding


14

SECTION 17

INDEMNIFICATION


14

17.1

Indemnification


14

SECTION 18

ADDITIONAL PROVISIONS


14

18.1

Requirements of Law


14

18.2

Governing Law


14

18.3

Other Restrictions, Limitations and Recoupment (Clawback)


14

18.4

Election to Defer


15

18.5

Code Section 409A


15

 

 

 

 



iii

--------------------------------------------------------------------------------

 

 

Section 1             Establishment, Purpose, and Effective Date of Plan

1.1         Establishment.  First Midwest Bancorp, Inc., a Delaware corporation,
hereby establishes this “First Midwest Bancorp, Inc. 2018 Stock and Incentive
Plan.”

1.2         Purpose.  The purpose of the Plan is to advance the interests of the
Company by providing to employees additional incentives and motivation toward
superior performance of the Company and its Subsidiaries, and by enabling the
Company and its Subsidiaries to attract and retain the services of employees
upon whose judgment, interest and effort the successful conduct of its
operations is largely dependent.

1.3         Effective Date.  The Plan shall become effective immediately upon
the approval of the stockholders at the Company’s 2018 Annual Meeting of
Stockholders.

Section 2             Definitions

2.1         Definitions.  Whenever used herein, the following terms shall have
their respective meanings set forth below:

(a)          “Award” means any Stock Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Unit, Performance Share or
Other Award granted under this Plan.

(b)          “Award Agreement” means the agreement or other writing (which may
be framed as a plan, program or notification, and which may be in electronic
format) that sets forth the terms and conditions of each Award under the Plan,
including any amendment or modification thereof.

(c)           “Board” means the Board of Directors of the Company.

(d)          “Cause” shall mean any one of the following:

(i)           gross misconduct in, or the continued and willful refusal by the
Participant (other than as a result of physical or mental incapacity) after
written notice by the Company to perform the Participant’s duties for the
Company or a Subsidiary; or

(ii)           conviction for a felony for a matter related to the Company or a
Subsidiary; or

(iii)          suspension due to the direction of any authorized bank regulatory
agency that the Participant be relieved of his or her duties and
responsibilities to the Company or a Subsidiary.

(e)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

(f)           “Committee” means the Compensation Committee of the Board of
Directors or such other committee appointed from time to time by the Board of
Directors to administer this Plan.  The Committee shall consist of three or more
independent members of the Board, and shall be qualified to administer the Plan
as contemplated by (i) Rule 16b-3 of the Securities Exchange Act of 1934 (or any
successor rule), (ii) any rules and regulations of the NASDAQ Global Select
Market (or such other stock exchange on which the Stock is traded), and (iii) to
the extent applicable, Section 162(m) of the Code, as amended, and the
regulations thereunder (or any successor Section and regulations).  Any member
of the Committee who does not satisfy the qualifications set out in the
preceding sentence may recuse himself or herself from any vote or other action
taken by the Committee.

(g)          “Company” means First Midwest Bancorp, Inc., a Delaware
corporation.

(h)          “Director” means a director of the Company or a Subsidiary.

(i)           “Disability” means totally and permanently disabled as defined in
the First Midwest Bancorp, Inc. Consolidated Pension Plan as in effect on the
Effective Date.



1

--------------------------------------------------------------------------------

 

 

(j)           “Effective Date” means the date this Plan is approved by the
Company’s stockholders.

(k)          “Employee” means an employee of the Company or any of its
Subsidiaries, including an employee who is an officer or a Director.

(l)           “Fair Market Value” means the average of the highest and lowest
prices of the Stock as reported by the Nasdaq Global Select Market on a
particular date.  In the event that there are no Stock transactions on such
date, the Fair Market Value shall be determined as of the immediately preceding
date on which there were Stock transactions.

(m)         “Full Value Award” means any Award under the Plan pursuant to which
shares may be issued, other than Options and SARs.

(n)          “Minimum Vesting Period” means a vesting period of not less than
one year.

(o)          “Option” means the right to purchase Stock at a stated price for a
specified period of time.  For purposes of the Plan, an Option may be either
(i) an “Incentive Stock Option,” or “ISO,” within the meaning of Section 422 of
the Code, (ii) a “Nonstatutory (Nonqualified) Stock Option,” or “NSO,” or
(iii) any other type of option encompassed by the Code.

(p)          “Other Award” means an Award, other than a Stock Option, a Stock
Appreciation Right, Restricted Stock, a Restricted Stock Unit, a Performance
Unit or a Performance Share granted under this Plan, including the right to
receive cash bonuses or other cash incentive compensation or Stock or a fixed or
variable share denominated unit granted under this Plan or any deferred
compensation plan established from time to time by the Company.

(q)          “Participant” means any Employee designated by the Committee to
participate in the Plan.

(r)           “Performance-Based Award” means an Award that is subject to
Performance Goals.

(s)           “Performance Criteria” means criteria or objectives selected by
the Committee, which are to be satisfied or met during the applicable Period of
Restriction or performance period, as the case may be, as a condition to or with
respect to the determination of the amount of shares of Stock or cash to be paid
with respect to Award(s) subject to Performance Criteria.  Performance Goals
may, but need not be, based on one or more of the following Performance
Criteria:  (i) return measures (including, but not limited to, total stockholder
return, return on assets and return on equity), (ii) income or earnings measures
(including, but not limited to, earnings per share, net income, net interest
income, net interest margin, and non-interest income), (iii) revenue measures,
(iv) expense measures (including, but not limited to, expenses, operating
efficiencies, efficiency ratios, and non-interest expense), (v) balance sheet
measures (including, but not limited to, assets, loans, charge-offs, loan loss
reserves, non-performing assets, deposits, asset quality, and investments),
(vi) wealth management measures (including, but not limited to, assets under
management, held in trust or in custody, client growth, client retention and
wealth management fees), (vii) enterprise risk management measures (including,
but not limited to, interest-sensitivity gap levels, regulatory compliance,
satisfactory internal or external audits and financial ratings), (viii) the Fair
Market Value of shares of Stock, (ix) employee, customer or market-related
objectives (including, but not limited to, employee satisfaction, customer
growth, customer retention, customer satisfaction, number or type of customer
relationships, and market share), (x) achievement of balance sheet or income
statement objectives, (xi) individual Participant or team performance objectives
(including, but not limited to, key performance indicators, strategic or
operational objectives, or project or personnel management), or (xii) other
financial, accounting or quantitative objectives established by the Committee.

(t)           “Performance Goals” means the goals established by the Committee
for a Period of Restriction or performance period based upon the Performance
Criteria selected by the Committee.  The Performance Criteria and objectives
constituting Performance Goals may include adjustments to include or exclude the
effects of certain events as may be determined by the Committee, including, but
not limited to:  changes in accounting standards or principles, tax law, or
other such laws or provisions affecting reported results; an acquisition or
divestiture; discontinued operations; claims, judgments or settlements; or other
unusual, infrequently occurring or unplanned items, such as restructuring
expenses, acquisition expenses, including writedowns or expenses related

2

--------------------------------------------------------------------------------

 

 

to goodwill and other intangible assets, stock offerings, and stock repurchases
and loan loss provisions.  The Performance Goals may be absolute in their terms
or measured against or in relationship to other companies comparably, similarly
or otherwise situated or other external or internal measures and may be based on
or adjusted for any other objective goals, events, or occurrences established by
the Committee.  The Performance Criteria and objectives constituting Performance
Goals may be particular to a line of business, Subsidiary, division or other
unit or the Company generally.

(u)          “Performance Share” means a right to receive a payment in cash or
shares of Stock equal to the value of a Performance Share as determined by the
Committee based on performance and pursuant to Section 10 of the Plan.

(v)           “Performance Unit” means a right to receive a payment equal to the
value of a Performance Unit as determined by the Committee based upon
performance and pursuant to Section 10 of the Plan.

(w)          “Period of Restriction” means the period during which the transfer
of shares of Restricted Stock is restricted pursuant to Section 9.2 of the Plan.

(x)           “Plan” means the First Midwest Bancorp, Inc. 2018 Stock and
Incentive Plan, as set forth herein and any amendments hereto.

(y)           “Predecessor Plan” means the First Midwest Bancorp, Inc. Omnibus
Stock and Incentive Plan, as from time to time amended.

(z)           “Predecessor Plan Award” means an award outstanding under the
Predecessor Plan as of the Effective Date.

(aa)        “Qualifying Termination” means termination of a Participant’s
employment with the Company and all Subsidiaries upon a Change in Control or
within the 24 months after a Change in Control, which termination of employment
is either by the Company or Subsidiary without cause or by the Participant for
good reason.  Whether a termination of employment is without cause or for good
reason shall be determined under the terms of the employment agreement to which
the Participant is a party or of a severance plan applicable to the
Participant.  If the Participant is not a party to an employment agreement or
covered by a severance plan, cause shall be determined under the definition of
“Cause” set forth in this Plan and good reason shall be determined under the
definition, if any, set forth in the Award Agreement.

(bb)        “Restricted Stock” means Stock granted to a Participant pursuant to
Section 9 of the Plan.

(cc)         “Restricted Stock Unit” means a right to receive a payment equal to
the value of a share of Stock pursuant to Section 9 of the Plan.

(dd)        “Retirement” means termination of employment as an Employee for any
reason (other than death or under circumstances determined by the Company or a
Subsidiary to be Cause) on or after attaining the age and/or a combination of
age and years of service with the Company and/or Subsidiary, if any, provided by
the Committee in the applicable Award Agreement, or any amendment or
modification thereof, as constituting “Retirement” for purposes of such Award.

(ee)        “Rule 16b-3” means Rule 16b-3 or any successor or comparable rule or
rules applicable to Awards granted under the Plan promulgated by the Securities
and Exchange Commission under Section 16(b) of the Securities Exchange Act of
1934, as amended.

(ff)          “SAR” or “Stock Appreciation Right” means the right to receive a
payment from the Company equal to the excess of the Fair Market Value of a share
of stock at the date of exercise over a specified price fixed by the Committee,
which shall not be less than 100% of the Fair Market Value of the Stock on the
date of grant.

(gg)        “Stock” means the Common Stock, par value $0.01 per share, of the
Company.



3

--------------------------------------------------------------------------------

 

 

(hh)        “Subsidiary” means First Midwest Bank and any entity that is a
subsidiary corporation of the Company, as that term is defined in Section 424(f)
of the Code.

2.2         Gender and Number.  Except when otherwise indicated by the context,
words in the masculine gender when used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.

Section 3             Eligibility and Participation

3.1         Eligibility and Participation.  Persons eligible to participate in
this Plan include all Employees.  The Committee may from time to time select
those Employees to whom Awards shall be granted and shall determine the nature
and amount of each Award.  No Employee shall have any right to be granted an
Award, or if previously granted an Award, to be granted a subsequent Award under
this Plan.

Section 4             Administration

4.1         Administration.  The Committee shall be responsible for the
administration of the Plan.  The Committee, by majority action thereof (whether
taken during a meeting or by written consent), shall determine the type or types
of Awards to be made under the Plan and shall designate from time to time the
Employees who are to be recipients of such Awards.  The Committee is authorized
to interpret the Plan, to prescribe, amend, and rescind rules and regulations
relating to the Plan, to provide for conditions and assurances deemed necessary
or advisable to protect the interests of the Company, and to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the
Plan.  Determinations, interpretations, or other actions made or taken by the
Committee pursuant to the provisions of the Plan shall be final and binding and
conclusive for all purposes and upon all persons whomsoever.  To the extent
deemed necessary or advisable for purposes of Rule 16b-3 or otherwise, the Board
may act as the Committee hereunder.

4.2         Delegation of Authority.  The Committee may authorize the Chief
Executive Officer of the Corporation and other senior officers of the Company to
designate Employees to be recipients of Awards, to determine the terms,
conditions, form and amount of any such Awards, and to take such other actions
that the Committee is authorized to take under this Plan, provided that the
Committee may not delegate to any person the authority to grant Awards to, or
take other action with respect to, Participants who at the time of such Awards
or action are subject to Section 16 of the Exchange Act.  Authority delegated by
the Committee under this Section 4.2 shall be exercised in accordance with the
provisions of the Plan and any guidelines for the exercise of such authority
that may from time to time be established by the Committee.

4.3         Award Agreements.  Each Award shall be evidenced by an Award
Agreement that shall be signed by an authorized officer of the Company and, if
required, by the Participant.  The Award Agreement shall contain such terms and
conditions as may be authorized or approved by the Committee.  An Award
Agreement and any required signatures thereon or authorization or acceptance
thereof may be in electronic format.

Section 5             Stock Subject to Plan

5.1         Number of Shares Available for Awards.  The total number of shares
of Stock that may be issued pursuant to Awards under the Plan may not exceed the
sum of (a) 2,000,000 and (b) the number of shares of Stock that are authorized,
but not issued (including such shares of Stock subject to outstanding awards),
under the Predecessor Plan as of the Effective Date.  The aggregate number of
shares of Stock available with respect to Awards under the Plan shall be reduced
by one share for each share to which an Award relates.  The exercise or
settlement of an Option or SAR reduces the Shares available under the Plan by
the total number of Shares to which the exercise or settlement of the Option or
SAR relates, not just the net amount of shares of Stock actually issued upon
exercise or settlement.  Awards payable or settled solely in cash shall not
reduce the number of shares available for issuance under the Plan.  Shares of
Stock issued in connection with awards that are assumed, converted or
substituted pursuant to a merger, acquisition or similar transaction entered
into by the Company or any of its Subsidiaries shall not reduce the number of
Shares available for issuance under this Plan.  The number of shares shall be
subject to adjustment upon occurrence of any of the events indicated in
Section 5.4.  The shares to be delivered under the Plan may consist, in whole or
in part, of authorized but unissued Stock or treasury Stock, not reserved for
any other purpose.



4

--------------------------------------------------------------------------------

 

 

5.2         Reuse of Shares.  If shares of Stock subject to an outstanding Award
under this Plan or a Predecessor Plan Award are not issued, or are cancelled by
reason of the failure to earn the shares issuable under, or the forfeiture,
termination, surrender, cancellation or expiration of, such Award or Predecessor
Plan Award, then the shares of Stock subject to such Award or Predecessor Plan
Award shall, to the extent of such non-issuance, forfeiture, termination,
surrender, cancellation or expiration, be available for Awards under the
Plan.  All Predecessor Plan Awards outstanding on the Effective Date shall
continue in full force and effect in accordance with their terms and the
Predecessor Plan, and no provision of this Plan shall be deemed to amend or
otherwise modify the rights or obligations of the holders of those Predecessor
Plan Awards.  In no event shall the following shares of Stock become available
for issuance under this Section 5.2:

(a)          Shares of Stock tendered or attested as payment of the exercise
price of an Option or a Predecessor Plan Award;

(b)          Shares of Stock tendered or withheld as payment of withholding
taxes with respect to an Award or a Predecessor Plan Award;

(c)           Shares of Stock reacquired by the Company using amounts received
upon the exercise of an Option; and

(d)          Shares of Stock not issued in connection with the exercise or
settlement of a SAR.

5.3         Minimum Vesting Period.  The Committee shall not grant any Award
unless such Award upon grant satisfies the Minimum Vesting Period; provided,
however, the Committee may permit vesting prior to the expiration of the Minimum
Vesting Period in the event of a Participant’s death or Disability, or the
occurrence of a Change in Control, and, provided further, that the Committee may
grant Awards that do not satisfy the Minimum Vesting Period relating to an
aggregate of five percent (5%) or fewer of the aggregate number of shares of
Stock  authorized for issuance under the Plan (which limitation shall be subject
to adjustment as provided in Section 5.4 hereof).

5.4         Adjustment in Authorized Shares and Limitations.  In the event of
any change in the outstanding shares of Stock that occurs after the Effective
Date by reason of a Stock dividend or split, recapitalization, merger,
consolidation, combination, exchange of shares or other similar corporate
change, the aggregate number of shares of Stock available for issuance under
Section 5.1, the number of Shares subject to each outstanding Award and the
other terms thereof, and the limitations set forth in Section 5.3, shall be
adjusted appropriately by the Committee, whose determination shall be
conclusive; provided, however, that fractional shares shall be rounded to the
nearest whole share.  The Committee, in its sole discretion, may also make
appropriate adjustments in the terms of any Awards under the Plan to reflect or
related to such changes or distributions and to modify any other terms of
outstanding Awards, including modifications of Performance Goals and changes in
the length of performance periods.  Any adjustment of any Options or SARs under
this Section 5.4 shall be made in a manner so as not to constitute a
modification within the meaning of Section 424(h)(3) of the Code and
Section 1.409A-1(b)(5)(D) of the regulations promulgated under Section 409A of
the Code.  The determination of the Committee as to the foregoing adjustments,
if any, shall be conclusive and binding on Participants under the Plan.  Subject
to the provisions of Section 14, without affecting the number of Shares reserved
or available hereunder, the Committee may authorize the issuance or assumption
of benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate, subject to compliance with the rules
under Section 424 of the Code, where applicable.

5.5         No Repricing Without Stockholder Approval.  Notwithstanding anything
in the Plan to the contrary, the Committee may not reprice Options or SARs
granted under the Plan, nor may any Option or SAR under the Plan be surrendered
to the Company as consideration for the grant of a new Option or SAR with a
lower exercise price or exchanged for cash or another Award, nor may the Board
amend the Plan to permit such repricing or exchange of Options or SARs granted
under the Plan, unless the stockholders of the Company provide prior approval
for such repricing, surrender, exchange or amendment.  Adjustments pursuant to
Section 5.4 shall not be considered a repricing.



5

--------------------------------------------------------------------------------

 

 

Section 6             Duration of Plan

6.1         Duration of Plan.  This Plan shall remain in effect, subject to the
Board’s right to earlier terminate the Plan pursuant to Section 15 hereof, until
all shares of Stock subject to it shall have been issued or acquired pursuant to
the provisions hereof.  Notwithstanding the foregoing, no Award may be granted
under the Plan on or after the tenth anniversary of the Effective Date.

Section 7             Stock Options

7.1         Grant of Options.  Subject to the terms and conditions of the Plan,
Options may be granted to Participants at any time and from time to time as
shall be determined by the Committee.  The Committee shall have complete
discretion in determining the number of Options granted to each
Participant.  The Committee may grant any type of Option to purchase Stock that
is permitted by law at the time of grant.

7.2         Option Price.  No Option granted pursuant to the Plan shall have an
Option price that is less than the Fair Market Value of the Stock on the date
the Option is granted.

7.3         Exercise of Options.  Options awarded under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall approve, either at the time of grant of such Options or
pursuant to a general determination, and which need not be the same for all
Participants.  Each Option that is intended to qualify as an Incentive Stock
Option pursuant to Section 422 of the Code, and each Option that is intended to
qualify as another type of ISO that may subsequently be authorized by law, shall
comply with the applicable provisions of the Code pertaining to such Options.

7.4         Payment.  Options shall be exercised by the delivery of a written
notice of exercise to the Company, setting forth the number of shares of Stock
with respect to which the Option is to be exercised, accompanied by full payment
for the Stock.  The Option price upon exercise of any Option shall be payable to
the Company in full either:

(a)          in cash or its equivalent (including, for this purpose, the
proceeds from a broker-assisted, cashless exercise),

(b)          by tendering shares of Stock having an aggregate Fair Market Value
at the time of exercise equal to the total Option price (including, for this
purpose, Stock deemed tendered by attestation of ownership),

(c)           by any other means that the Committee determines to be consistent
with the Plan’s purpose and applicable law, or

(d)          by a combination of (a), (b), and (c).

As soon as practicable after receipt of each notice and full payment, the
Company shall deliver to the Participant a certificate or certificates (or
book-entries) representing the acquired shares of Stock.  For purposes of the
foregoing, Fair Market Value shall be determined on the date of Option
exercise.  No dividends or dividend equivalent amounts shall be paid with
respect to any Options.

7.5         Limitations on ISOs.  Not more than 2,000,000 shares of Stock
authorized for issuance under this Plan may be issued pursuant to Incentive
Stock Options.  The foregoing limitation shall be subject to adjustment under
Section 5.4.  Notwithstanding anything in the Plan to the contrary, to the
extent required from time to time by the Code, the following additional
provisions shall apply to the grant of Options that are intended to qualify as
Incentive Stock Options (as such term is defined in Section 422 of the Code):

(a)          The aggregate Fair Market Value (determined as of the date the
Option is granted) of the shares of Stock with respect to which Incentive Stock
Options are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company) shall not exceed $100,000 or such
other amount as may subsequently be specified by the Code; provided that, to the
extent that such limitation is exceeded, any excess Options (as determined under
the Code) shall be deemed to be Nonstatutory (Nonqualified) Stock Options.



6

--------------------------------------------------------------------------------

 

 

(b)          Any Incentive Stock Option authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain or be deemed to contain all provisions
required in order to qualify the Options as Incentive Stock Options.

(c)           All Incentive Stock Options must be granted prior to March 20,
2028, the tenth anniversary of the date on which this Plan was adopted by the
Board.

(d)          Unless exercised, terminated, or cancelled sooner, all Incentive
Stock Options shall expire no later than ten years after the date of grant.

7.6         Restrictions on Stock Transferability.  The Committee shall impose
such restrictions on any shares of Stock acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange upon which such shares of Stock are then listed and under any
blue sky or state securities laws applicable to such shares.

7.7         Effect of Termination of Employment.  The disposition of each Option
held by a Participant in the event of termination of employment as an Employee
shall be determined by the Committee and set forth in the applicable Award
Agreement or any amendment or modification thereof.  To the extent the
applicable Award Agreement or amendment or modification thereof does not
expressly provide for such disposition, the disposition of the Option shall be
determined in accordance with Sections 7.8 and 7.9 below.

7.8         Termination of Employment Due to Death, Disability or
Retirement.  In the event the employment of a Participant is terminated by
reason of death, Disability or Retirement, any outstanding Options then
exercisable may be exercised at any time prior to the expiration date of the
Options or within three (3) years after such date of termination of employment,
whichever period is shorter.  For purposes of the preceding sentence, in the
event such termination is due to death or Disability, then any outstanding
Options shall vest 100% and be deemed exercisable in full as of such
termination.  However, in the case of Incentive Stock Options, the favorable tax
treatment prescribed under Section 422 of the Code shall not be available if
such Options are not exercised within three (3) months after the date of
termination, or twelve (12) months in the case of death or Disability, provided
such Disability constitutes total and permanent disability as defined in
Section 22(e)(3) of the Code.

7.9         Termination of Employment other than Due to Death, Disability or
Retirement.  If the employment of the Participant shall terminate for any reason
other than death, Disability or Retirement, the rights under any then
outstanding Option granted pursuant to the Plan shall terminate upon the
expiration date of the Option or one month after such date of termination of
employment, whichever first occurs; provided, however, that in the event such
termination of employment occurs after a Change-in-Control (as defined in
Section 14.2 of the Plan), the rights under any then outstanding Option granted
pursuant to the Plan shall terminate upon the expiration date of the Option or
three (3) years after such date of termination of employment, whichever first
occurs.  Notwithstanding the foregoing, where termination of employment is
involuntarily for Cause, rights under all Options shall terminate immediately
upon termination of employment.

7.10       Nontransferability of Options.  No Option granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution.  Further, all
Options granted to a Participant under the Plan shall be exercisable during his
or her lifetime only by such Participant.

Section 8             Stock Appreciation Rights

8.1         Grant of SARs.  Subject to the terms and conditions of the Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee.

8.2         Exercise of SARs.  To the extent exercisable and not expired,
forfeited, cancelled or otherwise terminated, SARs granted under the Plan shall
be exercisable at such times and be subject to such restrictions and conditions
as provided in the applicable Award Agreement, which need not be the same for
all Participants.  SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon the SARs, which may include, but
are not limited to, a corresponding proportional reduction in Options or other
Awards granted in tandem with such SARs.



7

--------------------------------------------------------------------------------

 

 

8.3         Payment of SAR Amount.  Upon exercise of the SAR, the holder shall
be entitled to receive payment of an amount determined by multiplying:

(a)          The difference between the Fair Market Value of a share of Stock at
the date of exercise over the price fixed by the Committee at the date of grant
(which price shall not be less than 100% of the Fair Market Value of a share of
Stock on the date of grant), by

(b)          The number of shares with respect to which the SAR is exercised.

No dividends or dividend equivalent amounts shall be paid with respect to any
SARs.

8.4         Form and Timing of Payment.  Payment to a Participant of the amount
due upon SAR exercise will be made in shares of Stock having a Fair Market Value
as of the date of exercise equal to the amount determined under Section 8.3
above, except as the Committee may otherwise provide for the payment in cash in
the applicable Award Agreement or any amendment or modification thereof.

8.5         Term of SAR.  The term of a SAR granted under the Plan shall not
exceed ten years and one day.

8.6         Effect of Termination of Employment.  The disposition of each SAR
held by a Participant in the event of termination of employment as an Employee
shall be determined by the Committee and set forth in the applicable Award
Agreement or any amendment or modification thereof.  To the extent the
applicable Award Agreement or amendment or modification thereof does not
expressly provide for such disposition, the disposition of the SAR shall be
determined in the same manner as applicable to Options set forth in Sections 7.8
and 7.9 above.

8.7         Nontransferability of SARs.  No SAR granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution.  Further, all
SARs granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant.

Section 9             Restricted Stock and Restricted Stock Units

9.1         Grant of Restricted Stock or Restricted Stock Units.  Subject to the
terms and conditions of the Plan, the Committee, at any time and from time to
time, may grant shares of Restricted Stock or Restricted Stock Units under the
Plan to such Participants and in such amounts as it shall determine.  Except as
otherwise provided in this Section 9, after the last day of the Period of
Restriction (a) Shares of Restricted Stock covered by each Restricted Stock
Award made under the Plan shall become freely transferable by the Participant,
and (b) the Participant shall be entitled to receive one share of Stock with
respect to each Restricted Stock Unit.

9.2         Transferability.  Except as provided in Section 9.10 hereof, the
shares of Restricted Stock and Restricted Stock Units granted hereunder may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
for such period of time as shall be determined by the Committee and shall be
specified in the applicable Award Agreement, or upon earlier satisfaction of
other conditions (which may include the attainment of Performance Goals), as
specified by the Committee, in its sole discretion, and set forth in the
applicable Award Agreement.

9.3         Other Restrictions.  The Committee shall impose such other
restrictions on any shares of Restricted Stock or Restricted Stock Units granted
pursuant to the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal or state securities laws, and may legend
the certificates or book-entries representing Restricted Stock to give
appropriate notice of such restrictions.

9.4         Voting Rights.  Participants holding shares of Restricted Stock
granted hereunder may exercise full voting rights with respect to those shares
during the Period of Restriction.  A Participant will have no voting rights with
respect to Restricted Stock Units.

9.5         Dividends and Other Distributions.  Except as otherwise provided in
the applicable Award Agreement, during the Period of Restriction, Participants
holding shares of Restricted Stock or Restricted Stock Units granted hereunder
shall be credited with dividend equivalent amounts equal to all dividends and
other distributions

8

--------------------------------------------------------------------------------

 

 

paid with respect to those shares of Restricted Stock or the number of shares
covered by such Restricted Stock Units while they are so held, and shall be
entitled to receive any such dividend equivalent amounts when the Period of
Restriction has lapsed.  If any such dividends or distributions are paid in
shares of Stock, the shares shall be subject to the same restrictions on
transferability as the shares of Restricted Stock or Restricted Stock Units with
respect to which they were paid.

9.6         Effect of Termination of Employment.  The disposition of each
Restricted Stock or Restricted Stock Unit Award held by a Participant in the
event of termination of employment as an Employee shall be determined by the
Committee and set forth in the applicable Award Agreement or any amendment or
modification thereof.  To the extent the applicable Award Agreement or amendment
or modification thereof does not expressly provide for such disposition, the
disposition of the Restricted Stock or Restricted Stock Unit Award shall be
determined in accordance with Sections 9.7, 9.8 and 9.9 below.

9.7         Termination of Employment Due to Retirement.  In the event a
Participant’s employment terminates due to Retirement, the Period of Restriction
applicable to the Restricted Stock or the Restricted Stock Units shall
automatically terminate and, except as otherwise provided in Section 9.3, the
shares of Restricted Stock shall thereby be free of restrictions and freely
transferable; provided, however, that the Committee, in its sole discretion, may
waive the restrictions remaining on any or all shares of Restricted Stock or any
and all Restricted Stock Units, or add such new restrictions to those shares of
Restricted Stock or Restricted Stock Units as it deems appropriate.

9.8         Termination of Employment Due to Death or Disability.  In the event
a Participant terminates his employment with the Company because of death or
Disability during the Period of Restriction, the restrictions applicable to the
shares of Restricted Stock or to the Restricted Stock Units pursuant to
Section 9.2 hereof shall automatically terminate and, except as otherwise
provided in Section 9.3, the shares of Restricted Stock shall thereby be free of
restrictions and freely transferable.

9.9         Termination of Employment for Reasons other than Death, Disability
or Retirement.  In the event that a Participant terminates his employment with
the Company for any reason other than those set forth in Sections 9.7 and 9.8
hereof during the Period of Restriction, then any shares of Restricted Stock and
any Restricted Stock Units still subject to restrictions at the date of such
termination automatically shall be forfeited and returned to the Company;
provided, however, that, in the event of an involuntary termination of the
employment of a Participant by the Company other than for Cause, the Committee
in its sole discretion may waive the automatic forfeiture of any or all such
shares or units, and/or may add such new restrictions to such shares of
Restricted Stock or Restricted Stock Units as it deems appropriate.

9.10       Nontransferability.  No shares of Restricted Stock or Restricted
Stock Units granted under the Plan may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, otherwise than by will or by the laws of
descent and distribution until the termination of the applicable Period of
Restriction.  All rights with respect to Restricted Stock or Restricted Stock
Units granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant.

Section 10             Performance Units and Performance Shares

10.1       Grant of Performance Units or Performance Shares.  Subject to the
terms and conditions of the Plan, Performance Units or Performance Shares may be
granted to Participants at any time and from time to time as shall be determined
by the Committee.  The Committee shall have complete discretion in determining
the number of Performance Units or Performance Shares granted to each
Participant.

10.2       Value of Performance Units and Performance Shares.  Each Performance
Unit shall have the initial value set forth in the Award Agreement and each
Performance Share initially shall represent one share of Stock.  The Committee
shall establish Performance Goals in its discretion, which, depending on the
extent to which they are met, will determine the ultimate value of the
Performance Unit or number of shares of Stock payable to the Participant.  The
time period during which the Performance Goals must be met shall be called a
performance period and also is to be determined by the Committee.



9

--------------------------------------------------------------------------------

 

 

10.3       Payment of Performance Units and Performance Shares.  After a
performance period has ended, the holder of a Performance Unit or Performance
Share shall be entitled to receive the value thereof as determined in accordance
with Section 10.2.

10.4       Form and Timing of Payment.  Payment in Section 10.3 above shall be
made in cash, stock, or a combination thereof as determined by the
Committee.  Payment may be made in a lump sum or installments as prescribed by
the Committee.  To the extent that dividends or dividend equivalents are
credited to Performance Units or Performance Shares, such amounts shall not be
paid until the holder of such Performance Units or Performance Shares is
entitled to receive the value thereof in accordance with Section 10.3  If any
payment is to be made on a deferred basis, the Committee may provide for the
payment of dividend equivalents or interest during the deferral period.

10.5       Effect of Termination of Employment.  The disposition of each
Performance Unit or Performance Share held by a Participant in the event of
termination of employment as an Employee, shall be determined by the Committee
and set forth in the applicable Award Agreement or any amendment or modification
thereof.  To the extent the applicable Award Agreement or amendment or
modification thereof does not expressly provide for such disposition, the
disposition of the Performance Units or Performance Shares shall be determined
in accordance with Sections 10.6 and 10.7 below.

10.6       Termination of Employment Due to Death, Disability or Retirement.  In
the case of death, Disability or Retirement, the holder of a Performance Unit or
Performance Share shall receive pro rata payment based on the number of months’
service during the performance period but based on the achievement of
Performance Goals during the entire performance period.  Payment shall be made
at the time payments are made to Participants who did not terminate service
during the performance period.

10.7       Termination of Employment for Other Reasons.  In the event that a
Participant terminates employment with the Company for any reason other than
death, Disability or Retirement, all Performance Units and Performance Shares
shall be forfeited; provided, however, that in the event of an involuntary
termination of the employment of the Participant by the Company other than for
Cause, the Committee, in its sole discretion, may waive the automatic forfeiture
provisions and pay out on a pro rata basis.

10.8       Nontransferability.  No Performance Units or Performance Shares
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution until the termination of the applicable performance period.  All
rights with respect to Performance Units and Performance Shares granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant.

10.9       Performance-Based Awards.  If the Committee determines to grant
Performance Units or Performance Shares under this Section 10, or the Committee
determines to provide that an Award under Section 7, 8, 9 or 11 shall be a
Performance-Based Award, the Committee shall establish the Performance Goal or
Performance Goals, the performance period or Period of Restriction and the
amount that may be earned under the Award with respect to the achievement of the
Performance Goals.  Upon completion of the performance period or Period of
Restriction, the Committee shall determine the level of the Performance Goals
achieved and the amount of the Award payable as a result thereof.  In making
such determination, the Committee may adjust or eliminate the amount payable
under the Award to take into account additional factors as the Committee may
deem appropriate to the assessment of performance for the performance period.

Section 11             Other Awards

11.1       Grant of Other Awards.  Subject to the terms and conditions of the
Plan, Other Awards (including, but not limited to, cash bonuses and other cash
incentive compensation awards) may be granted to Participants at any time and
from time to time as shall be determined by the Committee.

11.2       Terms of Other Awards.  Other Awards (including, but not limited to,
cash bonuses and other cash incentive compensation awards) may be made
free-standing or in tandem with, in replacement of, or as alternatives to Awards
under Sections 7, 8, 9 or 10 of this Plan or of any other incentive or employee
benefit plan of the Company.  An Other Award may provide for payment in cash or
in Stock or a combination thereof.  Any cash bonus or other cash

10

--------------------------------------------------------------------------------

 

 

incentive compensation awards shall be on such terms and conditions and may have
such performance goals as may be determined by the Committee in its
discretion.  To the extent that dividends or dividend equivalents are credited
under such Other Awards, such amounts shall not be paid until the underlying
Other Award is paid.

Section 12             Beneficiary Designation

12.1       Beneficiary Designation.  Each Participant under the Plan may name,
from time to time, any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in case of his or her death before he or she receives any or all of such
benefit.  Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Committee
during the Participant’s lifetime.  In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

Section 13             Rights of Employees

13.1       Employment.  Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company.

13.2       Participation.  No employee shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.

Section 14             Effect of Change in Control; Double-Trigger Vesting

14.1       In General.  Notwithstanding any other provision of this Plan to the
contrary and except as provided by the Committee in the applicable Award
Agreement, the provisions of this Section 14 shall apply in the event of a
Change in Control.

14.2       Definition.  For purposes of the Plan, a “Change in Control” shall
mean any of the following events:

(a)          Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), other than (i) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a Subsidiary, or (ii) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 25% or more of the total voting power of the then
outstanding shares of capital stock of the Company entitled to vote generally in
the election of directors (the “Voting Stock”); provided, however, that the
following shall not constitute a Change-in-Control:  (A) such person becomes a
beneficial owner of 25% of more of the Voting Stock as the result of an
acquisition of such stock directly from the Company, or (B) such person becomes
a beneficial owner of 25% or more of the Voting Stock as a result of the
decrease in the number of outstanding shares caused by the repurchase of shares
by the Company, or (C) such person becomes a beneficial owner of 25% or more of
the Voting Stock without any plan or intention to seek or affect control of the
Company, if such person promptly enters into an irrevocable commitment promptly
to divest, and thereafter promptly divests, such shares of Voting Stock so that
such person ceases to beneficially own 25% or more of the Voting Stock;
provided, further, that in the event a person described in clause (A) or (B)
shall thereafter increase (other than in circumstances described in
clause (A) or (B)) beneficial ownership of stock representing more than 1% of
the Voting Stock, such person shall then be deemed to become a beneficial owner
of 25% or more of the Voting Stock for purposes of this paragraph (a), provided
such person continues to beneficially own 25% or more of the Voting Stock after
such subsequent increase in beneficial ownership; or

(b)          During any period of two (2) consecutive years, individuals, who at
the beginning of such period constitute the Board of Directors of the Company,
and any new director, whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3rds) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or



11

--------------------------------------------------------------------------------

 

 

(c)           The consummation of, a reorganization, merger or consolidation,
the sale or other disposition of all or substantially all of the assets, or a
similar transaction or series of transactions involving the Company (a “Business
Combination”) in each case, unless (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Voting Stock immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the total voting power represented by
the voting securities entitled to vote generally in the election of directors of
the Company or the corporation resulting from the Business Combination
(including, without limitation, a corporation that as a result of the Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), in substantially the same
proportions as their ownership immediately prior to the Business Combination of
the Voting Stock of the Company, and (2) at least a majority of the members of
the board of directors of the Company or such corporation resulting from the
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or action of the Incumbent Board, providing
for such Business Combination; or

(d)          The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

The Board has final authority to determine the exact date on which a Change in
Control has been deemed to have occurred under (a), (b), (c) and (d) above.

Notwithstanding the foregoing, if the payment of an amount under an Award
constitutes the payment of deferred compensation subject to Section 409A of the
Code and the time or form of such payment is changed due to a Change in Control,
such change in the time or form of payment shall not occur unless the event
constituting the Change in Control is also a “change in control event” within
the meaning of Code Section 409A and the regulations promulgated thereunder.

14.3       Vesting if No Substitute Award.  Upon a Change in Control, except to
the extent that another Award meeting the requirements of Section 14.4 (a
“Substitute Award”) is provided to the Participant pursuant to Section 5.4 to
replace an outstanding Award (the “Substituted Award”):

(a)          Each SAR and Option then outstanding shall become fully vested and
exercisable;

(b)          Any remaining Period of Restriction applicable to Restricted Stock
or Restricted Stock Units herein shall automatically terminate and the shares of
Restricted Stock shall thereby be free of restrictions and be fully
transferable, and distribution of shares of Stock with respect to Restricted
Stock Units shall occur pursuant to Section 9.1 above;

(c)           Each Award subject to Performance Goals held by the Participant
shall be deemed earned and shall be paid to the extent of the greater of (i) the
extent, as determined by the Committee, to which the Performance Goals
applicable to such performance-based Award have been met during the applicable
performance period up through and including the date of the Change in Control or
(ii) the target number of shares of stock or target value of such Award
established at the date of grant multiplied by the percentage of the performance
period that has elapsed as of the date of the Change in Control; and

(d)          The treatment of any Other Award shall be as determined by the
Committee and reflected in the applicable Award Agreement.

14.4       Substitute Awards.  An Award shall meet the conditions of this
Section 14.4 (and qualify as a Substitute Award) if:

(a)          it has a value at least equal to the value of the Substituted
Award;

(b)          it relates to publicly traded equity securities of the Company or
its successor in the Change in Control or another entity that is affiliated with
the Company or its successor following the Change in Control; and

(c)           its other terms and conditions are not less favorable to the
Participant than the terms and conditions of the Substituted Award (including
the double-trigger vesting provisions that would apply in the event of a
subsequent Change in Control and the provisions of Section 14.5).



12

--------------------------------------------------------------------------------

 

 

Without limiting the generality of the foregoing, the Substitute Award may take
the form of a continuation of the Substituted Award if the requirements of the
preceding sentence are satisfied.  The determination of whether the conditions
of this Section 14.4 are satisfied shall be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.

14.5       Double-Trigger Vesting of Substitute Awards Upon Qualifying
Termination.  In the event the Participant has a Qualifying Termination  in
connection with or during the period of two (2) years after a Change in Control,
all Substitute Awards held by the Participant to the extent not vested as of
such Qualifying Termination, shall become fully vested, and if applicable,
exercisable and free of restrictions.

Section 15             Amendment, Modification and Termination of Plan

15.1       Amendment, Modification, Suspension and Termination of Plan.  The
Board may terminate the Plan or any portion thereof at any time, and may amend
or modify the Plan from time to time in such respects as the Board may deem
advisable in order that any Awards thereunder shall conform to any change in
applicable laws or regulations or in any other respect the Board may deem to be
in the best interests of the Company; provided, however, that no such amendment
or modification shall, without stockholder approval:

(a)          except as provided in Section 5.4, increase the number of shares of
Stock which may be issued under the Plan;

(b)          expand the types of Awards available to Participants under the
Plan;

(c)           materially expand the class of persons eligible to participate in
the Plan;

(d)          delete or limit the provisions in Sections 5.5, 7.2 and 8.3
prohibiting the repricing of Options and SARs, as applicable, or, except as
provided under Section 5.4, reduce the price at which shares of Stock may be
offered under Options or the grant date price applicable to a SAR;

(e)          extend the termination date for making Awards under the Plan;

(f)           amend Section 5.5; or

(g)          if such approval is required under (i) the rules and regulations of
the NASDAQ Global Select Market or another national exchange on which the Stock
is then listed, or (ii) other applicable law, rules or regulations.

15.2       Amendment or Modification of Awards.  The Committee may amend or
modify any outstanding Awards in any manner to the extent that the Committee
would have had the authority under the Plan initially to make such Awards as so
modified or amended, including without limitation, to change the date or dates
as of which Awards may be exercised, to remove the restrictions on Awards, or to
modify the manner in which Awards are determined and paid.  The Committee may
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 5.4 hereof) affecting the Company or
the financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.  The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under the
Plan.

15.3       Effect on Outstanding Awards.  No such amendment, modification or
termination of the Plan pursuant to Section 15.1 above, or amendment or
modification of an Award pursuant to Section 15.2 above, shall materially
adversely alter or impair any outstanding Awards without the consent of the
Participant affected thereby.

Section 16             Tax Withholding

16.1       Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan.



13

--------------------------------------------------------------------------------

 

 

16.2       Share Withholding.  With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of awards granted hereunder,
Participants may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold shares of Stock having a Fair Market Value
on the date the tax is to be determined equal to the minimum statutory total tax
that would be imposed on the transaction; provided, however, that in the event a
deferral election is in effect with respect to the shares deliverable upon
exercise of an Option, then the Participant may only elect to have such
withholding made from the Stock tendered to exercise such Option.  All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.

Section 17             Indemnification

17.1       Indemnification.  Each person who is or shall have been a member of
the Committee or of the Board shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or By-laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.

Section 18             Additional Provisions

18.1       Requirements of Law.  The granting of Awards and the issuance of
shares of Stock upon the exercise of an Option shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

18.2       Governing Law.  The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware.

18.3       Other Restrictions, Limitations and Recoupment (Clawback).  A
Participant’s rights, payments, and benefits with respect to any Award shall be
subject to reduction, cancellation, forfeiture, or recoupment (clawback),
delayed or deferred payment or holding period requirements:

(a)          Upon the occurrence of certain events or circumstances specified by
the Committee in the applicable Award Agreement, in addition to any otherwise
applicable vesting or performance conditions of an Award.  Such events may
include, but shall not be limited to, (i) termination of employment for cause,
(ii) fraud, illegality or misconduct, (iii) violation of any Company and/or
Subsidiary code of ethics, conflict of interest, insider trading or similar
policy or code of conduct applicable to the Participant, (iv) breach of any
non-competition, non-solicitation, confidentiality, or other restrictive
covenant that may apply to the Participant, (v) other conduct by the Participant
that is detrimental to the business or reputation of the Company and/or its
Subsidiaries, (vi) failure to comply with or satisfy risk management
requirements or objectives or (vii) requirements of applicable laws, rules or
regulations.

(b)          In accordance with the forfeiture or repayment provisions of any
recoupment (clawback) policy of the Company or any Subsidiary as now in effect
or as may be adopted by the Company or any Subsidiary from time to time, or
forfeiture or repayment requirements imposed under applicable laws, rules or
regulations or any applicable securities exchange listing standards, including,
but not limited to, as required by the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or as otherwise
required under applicable laws, rules or regulations.

(c)           If (i) events or circumstances described in such forfeiture or
payment provisions or requirements occur, (ii) the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, and the Participant knowingly or grossly negligently
engaged in the misconduct, knowingly or grossly

14

--------------------------------------------------------------------------------

 

 

negligently failed to prevent the misconduct, or is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 (and not otherwise exempted), or (iii) other circumstances subjecting the
Participant to the obligation to repay occur.

18.4       Election to Defer.  To the extent provided by the Committee under
this Plan or an applicable deferral plan established by the Company or a
Subsidiary, the receipt of payment of cash or delivery of shares of Stock that
would otherwise be due to a Participant pursuant to an Award hereunder, other
than Options and SARs, may be deferred at the election of the Participant.  Any
such deferral elections and the payment of any amounts so deferred shall be made
in accordance with such rules and procedures as the Committee may establish
under this Plan or the applicable deferral plan, which rules and procedures
shall comply with Section 409A of the Code.

18.5       Code Section 409A.  This Plan is intended to comply and shall be
administered in a manner that is intended to comply with Code Section 409A and
shall be construed and interpreted in accordance with such intent.  To the
extent that an Award or the payment, settlement or deferral thereof is subject
to Code Section 409A, the Award shall be granted, paid, settled or deferred in a
manner that will comply with Section 409A, including regulations or other
guidance issued with respect thereto (collectively, “Section 409A”), except as
otherwise determined by the Committee.  Any provision of this Plan that would
cause the grant of an Award or the payment, settlement or deferral thereof to
fail to satisfy Section 409A shall be amended to comply with Section 409A on a
timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under Section 409A.  In the case of
amounts not intended to be deferrals of compensation subject to Section 409A,
payment or settlement of amounts under such Awards shall occur not later than
March 15 of the year following the year in which the Participant has a
legally-binding right to payment or settlement.  In the case of amounts intended
to be deferrals of compensation subject to Section 409A, the initial deferral
election shall be made and become irrevocable not later than December 31 of the
year immediately preceding the year in which the Participant first performs
services related to such compensation, provided that the timing of such initial
deferral election may be later as provided in Section 409A with respect to
initial participation in the Plan and for “performance-based compensation” as
defined under Section 409A.  If an amount payable under an Award as a result of
the separation from service (other than due to death) occurring while the
Participant is a “specified employee” constitutes a deferral of compensation
subject to Section 409A, then payment of such amount shall not occur until six
(6) months and a day after the date of Participant’s “separation from service”
except as permitted under Section 409A.

 

15

--------------------------------------------------------------------------------